DETAILED ACTION

Response to Amendment
Claims 1 and 3-17 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 9/1/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2016/0164103) in view of Zhou et al. (US 2015/0221935).
Regarding claims 1, 5, and 13-17, Son et al. discloses in Figs 1-3, a sulfur-carbon composite ([0027]-[0032], [0071]-[0074]) comprising: a porous carbon material ([0031], [0027]-[0032], [0071]-[0074]); a polymer coating layer having electrolyte liquid loading capacity ([0028]); and sulfur ([0031]), the coating layer is present ([0026]-[0031]) on at least an outer surface of the porous carbon material ([0031], [0027]-[0032], [0071]-[0074]), the coating layer comprises the polymer having electrolyte liquid loading capacity ([0028]).
Son et al. does not explicitly disclose the coating polymer comprises polyurethane and is present on inner and outer surfaces of the porous carbon material and in between the sulfur and porous carbon material.
Zhou et al. discloses in Figs 1-6, a secondary lithium-sulfur battery ([0001]) including a carbon-sulfur composite material ([0028]-[0033], ref 17) comprising a plurality of particles (depicted in Fig 2, at refs 10).  A polyurethane coating ([0034]) covers the carbon-sulfur composite material ([0028]-[0033], ref 17), the coating on individual particles (as depicted in Figs 1).  The particles are disposed in an electrode material layer (ref 10, Fig 2).  As such, the polyurethane coating is located on inner and outer surfaces of the porous carbon material as well as in between the sulfur and porous carbon material (since the particles 10 are arranged in an aggregate layer depicted in Fig 2).  This configuration enhances battery electrode mechanical properties and structural integrity as well as enhances electrical properties and life of the battery ([0018]-[0021]).
Zhou et al. and Son et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the polyurethane coating disclosed by Zhou et al. into the composite material of Son et al. to enhance electrode structural integrity and mechanical properties as well as enhancing electrical properties and life of a battery into which the composite material is incorporated therein.
Further regarding limitations recited in claims 15-17, which are directed to method of making said polyurethane (e.g. “prepared through a reaction of a polyol and isocyanate…”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the polyurethane as recited in claims 15-17 is the same as the polyurethane disclosed by modified Son et al., as set forth above, the claim is unpatentable even though the polyurethane of modified Son was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 3, modified Son et al. discloses all of the claim limitations as set forth above and also discloses the coating layer-formed porous carbon material is mixed with the sulfur ([0031], [0032]).

Regarding claim 4, modified Son et al. discloses all of the claim limitations as set forth above and also discloses the polymer has an electrolyte liquid loading capacity of 50% or greater ([0028], PVD and PEO disclosed, matching instant specification, thus must have same properties).

Regarding claim 5, modified Son et al. discloses all of the claim limitations as set forth above and also discloses the polymer having electrolyte liquid loading capacity comprises PVP or PEO ([0028]).

Regarding claim 6, modified Son et al. discloses all of the claim limitations as set forth above and also discloses the polymer having electrolyte liquid loading capacity is present at 16.7 wt% ([0073], 5 wt% polymer to 30 wt% carbon) based on 100 parts by weight of the porous carbon material.

Regarding claim 7, modified Son et al. discloses all of the claim limitations as set forth above and also discloses the porous carbon material comprises at least one selected from the group consisting of graphite, carbon black, carbon fiber, activated carbon, or carbon nanotubes ([0034], all at).

Regarding claim 11, modified Son et al. discloses in Figs 1-3, a positive electrode ([0071]-[0073]) for a lithium sulfur battery ([0074]) comprising the sulfur-carbon composite as set forth above.

Regarding claim 12, modified Son et al. discloses in Figs 1-2, a lithium-sulfur battery ([0074]) comprising the positive electrode ([0071]-[0073]) as set forth above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2016/0164103) in view of Zhou et al. (US 2015/0221935) as applied to claim 1 above, and further in view of Kourtakis et al. (US 2013/0183548).
Regarding claim 8, modified Son et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the sulfur is S8 or a disulfide compound.
Kourtakis et al. discloses in Figs 1-5, a battery (Abstract) including an electrode material comprising a carbon-sulfur composite material (Abstract).  S8 or a disulfide compound is utilized as the sulfur component ([0053]-[0054]).  This configuration minimizes overall battery costs and is readily available ([0002], [0053]-[0054]).
Kourtakis et al. and Son et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the S8 or disulfide compound disclosed by Kourtakis et al. as the sulfur of Son et al. to minimize overall battery costs and utilize a readily available material.


Claims 1, 3-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2016/0164103) in view of Ito et al. (US 2014/0017574).
Regarding claims 1, 5, and 13-17, Son et al. discloses in Figs 1-3, a sulfur-carbon composite ([0027]-[0032], [0071]-[0074]) comprising: a porous carbon material ([0031], [0027]-[0032], [0071]-[0074]); a polymer coating layer having electrolyte liquid loading capacity ([0028]); and sulfur ([0031]), the coating layer is present ([0026]-[0031]) on at least an outer surface of the porous carbon material ([0031], [0027]-[0032], [0071]-[0074]), the coating layer comprises the polymer having electrolyte liquid loading capacity ([0028]).
Son et al. does not explicitly disclose the coating polymer comprises polyurethane and is present on inner and outer surfaces of the porous carbon material and in between the sulfur and porous carbon material.
Ito et al. discloses in Figs 1-8, a secondary battery (ref 1, [0001]) including a carbon-sulfur composite material ([0041]) electrode material coated with a polyurethane coating material ([0033]).  This polyurethane coating material is applied as a plastic material and ostensibly penetrates the carbon-sulfur composite material, thus forming a coating on and between individual carbon-sulfur composite material particles ([0033]).  This configuration enhances electrolyte holding within the electrode composite material, enhancing overall battery performance ([0005]-[0008], [0033]).
Ito et al. and Son et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the polyurethane coating disclosed by Ito et al. into the composite material of Son et al. to enhance electrolyte holding within the electrode composite material, enhancing overall battery performance.
Further regarding limitations recited in claims 15-17, which are directed to method of making said polyurethane (e.g. “prepared through a reaction of a polyol and isocyanate…”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the polyurethane as recited in claims 15-17 is the same as the polyurethane disclosed by modified Son et al., as set forth above, the claim is unpatentable even though the polyurethane of modified Son was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 3, modified Son et al. discloses all of the claim limitations as set forth above and also discloses the coating layer-formed porous carbon material is mixed with the sulfur ([0031], [0032]).

Regarding claim 4, modified Son et al. discloses all of the claim limitations as set forth above and also discloses the polymer has an electrolyte liquid loading capacity of 50% or greater ([0028], PVD and PEO disclosed, matching instant specification, thus must have same properties).

Regarding claim 5, modified Son et al. discloses all of the claim limitations as set forth above and also discloses the polymer having electrolyte liquid loading capacity comprises PVP or PEO ([0028]).

Regarding claim 6, modified Son et al. discloses all of the claim limitations as set forth above and also discloses the polymer having electrolyte liquid loading capacity is present at 16.7 wt% ([0073], 5 wt% polymer to 30 wt% carbon) based on 100 parts by weight of the porous carbon material.

Regarding claim 7, modified Son et al. discloses all of the claim limitations as set forth above and also discloses the porous carbon material comprises at least one selected from the group consisting of graphite, carbon black, carbon fiber, activated carbon, or carbon nanotubes ([0034], all at).

Regarding claim 11, modified Son et al. discloses in Figs 1-3, a positive electrode ([0071]-[0073]) for a lithium sulfur battery ([0074]) comprising the sulfur-carbon composite as set forth above.

Regarding claim 12, modified Son et al. discloses in Figs 1-2, a lithium-sulfur battery ([0074]) comprising the positive electrode ([0071]-[0073]) as set forth above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2016/0164103) in view of Ito et al. (US 2014/0017574) as applied to claim 1 above, and further in view of Kourtakis et al. (US 2013/0183548).
Regarding claim 8, modified Son et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the sulfur is S8 or a disulfide compound.
Kourtakis et al. discloses in Figs 1-5, a battery (Abstract) including an electrode material comprising a carbon-sulfur composite material (Abstract).  S8 or a disulfide compound is utilized as the sulfur component ([0053]-[0054]).  This configuration minimizes overall battery costs and is readily available ([0002], [0053]-[0054]).
Kourtakis et al. and Son et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the S8 or disulfide compound disclosed by Kourtakis et al. as the sulfur of Son et al. to minimize overall battery costs and utilize a readily available material.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8 and 11-17 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725